Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In response to amendment filed 08/25/2022, claims 1-4, 6, 8-9, 11-12, 15, 17, and 19-20 have been amended. No claims are new. 

Double Patenting
	Applicant requests double patenting rejection be held in abeyance until the pending prior art rejections are overcome and the claims are fixed in a final form. Double patenting rejection from previous final rejection mailed 02/03/2021 is maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1)

	In regards to claim 1, Fuentes teaches, A data summary system comprising: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted)
a system server comprising: a system memory; a system processor configured to: (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12' to communicate with at least one other computing device.…Also see paragraph 51).
receive a data set, the data set including a …, user-identified information, and a unique identifier, wherein the user-identified information includes a text selection from a source document; associate the unique identifier with the user-identified information, wherein the unique identifier is selected from a unique identifier selection box; store the user-identified information and the unique identifier in the system memory …(See fig. 6, paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Specifically looking at right side (Extraction Plan View) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”) Fig. 7 further shows unique identifier selection box after selecting text from source document)
generate the summary of the source document…reformat the user-identified information … based on the unique identifier, the summary including the unique identifier and the user-identified information; and provide the summary via the communication link. (See right side pane of figs. 6-7, Extraction Plan View reformatted such that selected texts are displayed under corresponding labels. The term “reformat” and “format” does not place any distinction in meaning as claim is silent with respect to “reformatting” format of the summary that already “exists”. The term “reformat” can be merely interpreted as, ordering collected user selected quotes from the source document to form a summary. Examiner suggests clarification of what exactly constitutes “reformat” such that it clearly excludes initial generation of the summary. Are we modifying/editing format of something that already exists or has been generated (i.e. already formatted summary?))
Fuentes does not specifically teach, the data set including a user identifier… store the […data] in the system memory at a location associated with the user identifier; receive, via a communication link, a user command to generate a summary of the source document from the user-identified information stored in the system memory;  generate the summary of the source document in response to the user command; retrieve the user-identified information stored in the system memory;  reformat the user-identified information retrieved from the system memory …
Hershowitz further teaches, the data set including a user identifier… store the […data] in the system memory at a location associated with the user identifier;
 (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
receive, via a communication link, a user command to generate a summary of the source document from the user-identified information stored in the system memory;  generate the summary of the source document in response to the user command; retrieve the user-identified information stored in the system memory;  reformat the user-identified information retrieved from the system memory …
 (See paragraph 136, a user can select a quotation in the Quote Bundle and the document from which the quotation originated can be displayed. The selected quotation, along with any quotations from the Quote Bundle can be highlighted. This feature can be used to identify relevant portions of a legal document that may contain a number of different topics…paragraphs 130-131, Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. Also as shown in example of reference number 1802, user can drag existing quotations to quote bundles to generate summary (paragraph 62, One of the features of the Legal Knowledge system 106, which will be discussed in more detail below, is that the user is able to capture quotes and store them for later use.). See fig. 19 and paragraph 140, which displays generated summary displaying user-identified information (e.g. quote) and unique identifier (e.g. “Campaign Finance”). Also see paragraphs 123, 133, quote or quote bundle has its own unique identifiers)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).

In regards to claim 4, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the first data set further includes custom information associated with the unique identifier, wherein the system processor is further configured to: format the summary to include the custom information listed under the unique identifier. (See Hershowitz figs. 19-20, and associated paragraphs summary includes tags and notes annotation. Also see paragraph 52, 66, 67, annotation databases…paragraph 61. The user profile can also include user created content, such as documents, quotes, annotations,)

In regards to claim 5, Fuentes-Hershowitz teaches the data summary system of claim 4, wherein a location at which the custom information is listed in the summary is prioritized relative to the user-identified information by being listed above the user-identified information in the summary. (Claim is not clear on what exactly constitutes “prioritizing” and “above”. Under the broadest reasonable interpretation, Examiner assumes it’s significance in UI aspect. Looking at fig. 19 of Hershowitz, header “Tags” and “Notes” are emphasized and has largest font size. Furthermore, definition and relational annotations 1914/1916 are prioritized over quotes that layout overlays the quote section.)

In regards to claim 6, Fuentes-Hershowitz teaches the data summary system of claim 1, the system processor is further configured to: link the user-identified information of the summary to corresponding original information of the source document. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the specific page(s) associated with the quotation…paragraph 122, the Legal Knowledge system 106 may be able to match the quotation with documents contained in one or more databases)

In regards to claim 7, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the user command includes  an indication that a single mouse click has been performed at a client HB: 4831-4229-6796.1Page 3 of 14App1. SerialNo.16/536,152 Response to Office Action mailed February 3, 2021Attorney Docket No. 545902-3device associated with the user identifier. (See Fuentes fig. 7, single mouse click on label generates summary. Also see Hershowitz paragraph 136, a user can select a quotation in the Quote Bundle and the document from which the quotation originated can be displayed. The selected quotation, along with any quotations from the Quote Bundle can be highlighted. This feature can be used to identify relevant portions of a legal document that may contain a number of different topics…paragraphs 130-131, Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. Also as shown in example of reference number 1802, user can drag existing quotations to quote bundles to generate summary (paragraph 62, One of the features of the Legal Knowledge system 106, which will be discussed in more detail below, is that the user is able to capture quotes and store them for later use.). See fig. 19 and paragraph 140, which displays generated summary displaying user-identified information (e.g. quote) and unique identifier (e.g. “Campaign Finance”). Also see paragraphs 123, 133, quote or quote bundle has its own unique identifiers. Dragging is also part of single mouse click)


 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1), and further in view of Aaltonen (US 2008/0214215)



In regards to claim 2, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the system processor is further configured to: receive an initial interaction from a client device that is coupled to the system server via the communication link; andHB: 4831-4229-6796.1Page 2 of 14App1. SerialNo.16/536,152Response to Office Action mailed February 3, 2021Attorney Docket No. 545902-3 assign and send the user identifier to the client device in response to the initial interaction, wherein the user identifier associates the client device with a user profile stored in the system memory. (See Fuentes fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof. Also see Hershowitz paragraphs 57, The user database 122 can store profile information for the registered users. In some cases, the only personal information in the user profile is a username and/or email address...the user profile includes some background information 602, i.e., name, email address, employer, school, and practice area…paragraphs 88, 95, 125, exchange of data associated with user profile that is stored in the user DB 122 or Tabulaw system 106 with the client device 102 over network (fig. 1))
	Fuentes-Hershowitz does not specifically teach, assign and send the user identifier to the client device
However, Aaltonen further teaches, assign and send the user identifier to the client device (See paragraphs 88-91, teaches of a mobile device being registered, the registration is saved on the network service the network service then sends the password and authentication to the mobile device, fig. 8)
 Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes-Hershowitz to further include system taught by Aaltonen for a better result, of increasing the ease of use of authentication so that it is all done in the background without user interaction.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1), and further in view of Wiles et al. (US 20140215008 A1)



In regards to claim 3, Fuentes-Hershowitz teaches the data summary system of claim 1.
Fuentes-Hershowitz teaches usage of web browser/web page (Hershowitz, paragraph 48) however does not specifically teach, further comprising: a web site database that includes a plurality of web pages, wherein the system processor is further configured to: process hyper-text transfer protocol (HTTP) requests received via the communication link; and provide requested web pages of the plurality of web pages included in the website database via the communication link, the requested web pages being defined in the HTTP requests. 
Wiles further teaches, further comprising: a web site database that includes a plurality of web pages, wherein the system processor is further configured to: process hyper-text transfer protocol (HTTP) requests received via the communication link; and provide requested web pages of the plurality of web pages included in the website database via the communication link, the requested web pages being defined in the HTTP requests. (See abstract, paragraphs 126-127, 144, fig. 3, 8, requesting for webpage from client device to the network server which stores plurality of webpages and receiving the requested webpage. This is done via HTTP request)
 Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes-Hershowitz to further include system taught by Wiles for improving browsing activity by reduce network load and processing burden placed on content servers (Wiles, paragraph 6).


Allowable Subject Matter
Claims 8-20 are allowed over prior art.


Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues,

    PNG
    media_image1.png
    670
    666
    media_image1.png
    Greyscale

Examiner respectfully disagrees.
As noted in rejection of claim 1, merely switching “format” to “reformat” does not place the distinction in meaning as claim is silent regards to whether user-identified information is being formatted again from an existing summary that has been already formatted previously. Under the BRI, definition of “reformat” is, “to give a new format or appearance to”. When generating a new summary that does not exist, the term “reformat” is also suitable where previously copied quotes/snippets are newly formatted to form a new summary. This teaching is present in both Fuentes and Hershowitz. Examiner recommends clarification of “reformat” whether this involves modification of format of the existing summary into claim language if that is what applicant intended. Fuentes at minimum, discloses reformatting the user-identified information based on a unique identifier. What Fuentes lacks teaching is disclosure of retrieving user-identified information from memory. Paragraph 36 of Fuentes discloses, “Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6.”. A general knowledge by person of ordinary skilled in the art is that when a data is stored, then it can also be “retrieved”, however, for purpose of expediting prosecution, Examiner relies on Hershowitz to teach such disclosure (please see rejection of claim 1 set forth above) as well as some other teachings that applicant had mentioned above to cure deficiency of Fuentes. Looking at fig. 18 of Hershowitz, reference number 1804 is a database or storage that stores quotes that has been retrieved for interaction by user. User can generate summary by reformatting or reordering retrieved quotes into certain locations indicated by right side of fig. 18.  Examiner recommends amending claim 1 similar to allowed independent claim 8 or 15 to place the application in condition for allowance.

Next, applicant argues that the Office fails to provide a proper reason to combine the prior art. Examiner respectfully disagrees. Examiner notes that motivation to combine, “achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research” is not merely potential result of the combination, but also benefits (i.e. facilitating the research and writing process) that can be achieved that can lead a person of ordinary skilled in the art to make such combination. Furthermore, reason to combine the prior art is being supported by paragraphs 14-15 of Hershowitz. Thus, this overcomes applicant’s assertion that Examiner “did not provide a citation in support [of the finding”. Applicant states, “Fuentes is directed merely toward an improved method of information extraction, and has nothing to do with document composition or legal research”. Examiner disagrees with this statement and paragraph 1 of Fuentes disclose, “Information extraction (IE) refers to the problem of extracting structured information from unstructured or semi-structured text. It has been well-studied in the realm of Natural Language Processing. In recent years, IE has emerged as a critical building block in a wide range of enterprise applications, including financial risk analysis, social media analytics and regulatory compliance”. Not only Fuentes’s system can be applied toward legal research, figures 4-7 of Fuentes is clearly involved with document composition (i.e. putting copied quotes from source document together under user selected category). There is a clear rational underpinning with support, and that is, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177